PER CURIAM.
Judgment in the above-entitled cause was entered in the superior court July 20, 1898, in favor of the plaintiffs and against the defendant. The appeal herein from said judgment was taken and perfected August 17, 1898. No transcript upon said appeal has been filed in this court, and the clerk of the superior court has certified that the appellant has not requested him to certify to any copy of the record in the case. The respondents now move to dismiss the appeal, under the provisions of rule 2 of this court, for failure to file the transcript within the time therein limited.
The motion is granted and the appeal dismissed.